5/21/2018                         Hourly Rate Gap
              Case 5:17-cv-01680-JGB-KK           Widens as Top
                                              Document          Billers Leave
                                                            121-21            Others
                                                                          Filed      Behind | National
                                                                                  11/27/19        Page Law1Journal
                                                                                                             of 9 Page ID
                                                           #:2757
     Menu                                                                                          (/nationallawjournal/)
                                                                                  POWERED BY LAW.COM (/)                                        promoCode=NL&source=https%3A%
     Search
            Publication (/publications/) Law Topics   (/topics/)   Surveys & Rankings    (/nationallawjournal/rankings/)      Supreme Court Brief (/supremecourtbrief/)
(/nationallawjournal/search/)                                                                                                                                             SUB
                      Legal Newswire   (/legalnewswire/)   Lean Adviser (/lean-adviser/static/lean-adviser/)   All Sections                     PROMOCODE=NL&SOURCE=HTTPS
                                                                                                                               (/nationallawjournal/sitemap/)


                News (/nationallawjournal/news/)



                Hourly Rate Gap Widens as Top
                Billers Leave Others Behind
                By Ryan Lovelace (/author/pro le/Ryan Lovelace/) | May 17, 2018 at 05:51 PM



                                               (http://www.almreprints.com)




                Image: Shutterstock




                With outsized billing rates making even mainstream news reports—a
                Kirkland & Ellis partner’s $1,745 hourly rate in the Toys R Us bankruptcy
                recently caught the attention
                (https://www.nytimes.com/2018/05/11/business/toys-r-us-
                bankruptcy.html)of The New York Times—there’s no question clients
                are watching the numbers closely.

                But are they balking? It depends who you ask.


                The vast range of pricing markets in the legal business means some Big
                Law partners have long operated on a di erent playing eld from their
                counterparts elsewhere when it comes to billing rates.

                As strati cation between the very top rms and the rest of the Am Law 100
                and NLJ 500 grows ever more pronounced
                (https://www.law.com/americanlawyer/2018/05/14/demand-slips-
                rates-rise-as-legal-market-endures-uneven- rst-quarter/), that billing
                chasm is only growing wider.




https://www.law.com/nationallawjournal/2018/05/17/hourly-rate-gap-widens-as-top-billers-leave-others-behind/                                                              1/9
5/21/2018     Case 5:17-cv-01680-JGB-KK  Hourly Rate Gap Widens as Top
                                                     Document          Billers Leave
                                                                   121-21            Others
                                                                                 Filed      Behind | National
                                                                                         11/27/19        Page Law2Journal
                                                                                                                    of 9 Page ID
                                                                  #:2758
               Jim Cotterman, principal at Altman Weil, noted that only a handful of rms
     Menu                                                                                            (/nationallawjournal/)
                truly compete for the work at the top of the rate spectrum.
                                                                  POWERED BY LAW.COM (/)                                                     promoCode=NL&source=https%3A%
     Search
            Publication (/publications/) Law Topics (/topics/) Surveys & Rankings (/nationallawjournal/rankings/) Supreme Court Brief (/supremecourtbrief/)
               “It is important to note that the very top-end dynamics appear very
(/nationallawjournal/search/)                                                                                                                                         SUB
                        Legal Newswire   (/legalnewswire/)   Lean Adviser (/lean-adviser/static/lean-adviser/)   All Sections                    PROMOCODE=NL&SOURCE=HTTPS
                                                                                                                                (/nationallawjournal/sitemap/)
                di erent from those rms just outside of there, and for much of the rest of
                the profession,” Cotterman said in an email. “The top-end rms appear to
                be able to raise rates at a level greater than in ation, sustain those
                increases all the way to collections and without diminishing demand.”

                And, Cotterman noted, other rms aren’t realizing signi cantly greater
                gains even when they are raising their published rates. “Much of the rest of
                the market must be much more restrained increasing rates, may give
                much of the increase back in discounts, billing adjustments and receivable
                adjustments, and may experience a decrease in demand as a result,” he
                said.

                Uniform rate increases may not be quite as common as they once were.
                Lisa Smith, head of Fairfax Associates’ Washington, D.C., o ce, said she
                has witnessed rms looking at rate increases more selectively; person by
                person and practice by practice. Smith said she has noticed less of a focus
                on increasing all partners of the same seniority level at a certain rate.

                At smaller and midsize rms, the top-end rates hit a ceiling that appears to
                be spread out across a fairly narrow group atop the rm’s partnership,
                Smith said. Bigger rms, she added, were much more likely to push the
                most senior or most valuable partners’ rates up.

                “The interesting thing we see at smaller and midsize rms is rate
                compression,” Smith said.

                The growing divide between the top 50 rms and the rest of the pack is
                partially attributable to the brand dominance of leading rms, said Je
                Grossman, managing director of Wells Fargo Specialty Group in North
                Carolina. Grossman said strong practice areas, particularly in transactional
                matters and M&A, alongside prudent scal management at premier Big
                Law rms, has increased the gap.

                The gap between the largest Big Law rms and all others appears evident
                in new data collected by ALM Intelligence, which culled billing rate
                information from bankruptcy lings and other sources. For example, the
                data show an average partner billing rate at Jones Day of $950, while the
                average partner billing rate across all rms included in the data was
                $804.87. ALM analyzed partner billing rates data from 53 individual rms.

                Other surveys found starker di erences. Partner hourly rates at the largest
                50 rms—having more than 750 lawyers—recorded billable rates that are
                40 percent greater than rms with 501 to 750 lawyers, according to an
                2017 analysis
                (https://images.law.com/Users/RLovelace/Downloads/CounselLink_TrendsReport_2018.pdf)from
                CounselLink, a LexisNexis subsidiary. CounselLink’s data found the gap
                grew 10 percent over the previous year.




https://www.law.com/nationallawjournal/2018/05/17/hourly-rate-gap-widens-as-top-billers-leave-others-behind/                                                           2/9
5/21/2018     Case 5:17-cv-01680-JGB-KK  Hourly Rate Gap Widens as Top
                                                     Document          Billers Leave
                                                                   121-21            Others
                                                                                 Filed      Behind | National
                                                                                         11/27/19        Page Law3Journal
                                                                                                                    of 9 Page ID
                                                                  #:2759
               The hourly rate growth in Washington last year was approximately 4
     Menu                                                                                         (/nationallawjournal/)
                 percent and lagged behind the hourly rate growthPOWERED
                                                                   of several   other
                                                                         BY LAW.COM (/)                                                       promoCode=NL&source=https%3A%
     Search
                 markets, according to CounselLink’s data
              Publication (/publications/) Law Topics (/topics/) Surveys & Rankings      (/nationallawjournal/rankings/)    Supreme Court Brief (/supremecourtbrief/)
(/nationallawjournal/search/)                                                                                                                                           SUB
                 (https://www.counsellink.com/wp-
                      Legal Newswire (/legalnewswire/) Lean Adviser (/lean-adviser/static/lean-adviser/)     All Sections                     PROMOCODE=NL&SOURCE=HTTPS
                                                                                                                             (/nationallawjournal/sitemap/)
                 content/uploads/2017/04/CounselLink-TrendsReport-2017_web.pdf).
                 New York City, Seattle, Atlanta, Minneapolis, Chicago and Los Angeles all
                 experienced rate growth last year greater than Washington.

                 Je rey Lowe, managing partner of Major, Lindsey & Africa’s D.C. o ce, said
                 the strong economy in 2017 “absolutely” emboldened rms to raise billing
                 rates, but the rate of billing growth isn’t quite back to its pre-recession
                 levels.

                 Lowe said the recession shifted how clients view their role in determining
                 rates, and many clients have become more sensitive. A vast majority of
                 cases involve a discussion of what the rates are going to be, Lowe said,
                 leading to rms deciding to set arti cially high rack rates.

                 Available third-party data on billing rates can sometimes provide an
                 incomplete picture of how rms set and adjust rates. Terry Mahn,
                 managing principal of Fish & Richardson’s D.C. o ce, said the rm adjusts
                 its rates rmwide, but individual markets look for individual ways to drive
                 down pressure on rates.

                 Fish is moving into new o             ces
                 (https://www.law.com/nationallawjournal/sites/nationallawjournal/2018/04/27/ sh-
                 richardson-is-wharf-pioneer-in-dc-o                   ce-move/) along the Potomac
                 River waterfront in southwest D.C., and Mahn said the rm’s lease is
                 structured to allow them to give back space in the future. Mahn said the
                   rm is always trying to manage its real estate and other expenses to
                 alleviate pressure on rates.

                 Read more:

                 Sorry Clients: Higher Law Firm Billing Rates Really Do Pay O
                 (https://www.law.com/americanlawyer/2018/02/21/sorry-clients-
                 higher-law- rm-billing-rates-really-do-pay-o /)

                 Read This Before You Set Your 2018 Billing Rates
                 (https://www.law.com/americanlawyer/almID/1202799338640/)


                                         SHARE ON FACEBOOK             SHARE ON TWITTER




                   Ryan Lovelace
                   Ryan Lovelace is based in
                   Washington, D.C., and covers
                   the intersection of law firm
                   business, lobbying and the                                   ( /author/profile/Ryan Lovelace/)
                   federal government. Contact him
                   at rlovelace@alm.com. On
                   Twitter: @lovelaceryand

                     More from this author › (/author/profile/Ryan Lovelace/)


https://www.law.com/nationallawjournal/2018/05/17/hourly-rate-gap-widens-as-top-billers-leave-others-behind/                                                            3/9
5/21/2018                         Hourly Rate Gap
              Case 5:17-cv-01680-JGB-KK           Widens as Top
                                              Document          Billers Leave
                                                            121-21            Others
                                                                          Filed      Behind | National
                                                                                  11/27/19        Page Law4Journal
                                                                                                             of 9 Page ID
               Dig Deeper                                  #:2760
     Menu                                                                                            (/nationallawjournal/)
                                                                            POWERED BY LAW.COM (/)
                 Attorney Rates and Arrangements (/topics/attorney-rates-and-arrangements/)                                                       promoCode=NL&source=https%3A%
     Search
            Publication (/publications/) Law Topics (/topics/) Surveys & Rankings          (/nationallawjournal/rankings/)      Supreme Court Brief (/supremecourtbrief/)
(/nationallawjournal/search/)                                                                                                                                               SUB
                 Law Firm Management (/topics/law- rm-management/)
                      Legal Newswire     (/legalnewswire/)   Lean Adviser (/lean-adviser/static/lean-adviser/)   All Sections                     PROMOCODE=NL&SOURCE=HTTPS
                                                                                                                                 (/nationallawjournal/sitemap/)

                 Law Firm Partners (/topics/law- rm-partners/)


                 Law Firm Structure (/topics/law- rm-structure/)


                 Law Firms - Large (/topics/law- rms-large/)


                 Law Firms - Mid Size (/topics/law- rms-mid-size/)


                 Law Firms - Small (/topics/law- rms-small/)        Legal Operations (/topics/legal-operations/)


                 Legal Services (/topics/legal-services/)




https://www.law.com/nationallawjournal/2018/05/17/hourly-rate-gap-widens-as-top-billers-leave-others-behind/                                                                4/9
5/21/2018                         Hourly Rate Gap
              Case 5:17-cv-01680-JGB-KK           Widens as Top
                                              Document          Billers Leave
                                                            121-21            Others
                                                                          Filed      Behind | National
                                                                                  11/27/19        Page Law5Journal
                                                                                                             of 9 Page ID
                                                           #:2761
     Menu                                                                                          (/nationallawjournal/)
                                                                                  POWERED BY LAW.COM (/)                                        promoCode=NL&source=https%3A%
     Search
            Publication (/publications/) Law Topics   (/topics/)   Surveys & Rankings    (/nationallawjournal/rankings/)      Supreme Court Brief (/supremecourtbrief/)
(/nationallawjournal/search/)                                                                                                                                             SUB
                      Legal Newswire   (/legalnewswire/)   Lean Adviser (/lean-adviser/static/lean-adviser/)   All Sections                     PROMOCODE=NL&SOURCE=HTTPS
                                                                                                                               (/nationallawjournal/sitemap/)




https://www.law.com/nationallawjournal/2018/05/17/hourly-rate-gap-widens-as-top-billers-leave-others-behind/                                                              5/9
5/21/2018                         Hourly Rate Gap
              Case 5:17-cv-01680-JGB-KK           Widens as Top
                                              Document          Billers Leave
                                                            121-21            Others
                                                                          Filed      Behind | National
                                                                                  11/27/19        Page Law6Journal
                                                                                                             of 9 Page ID
                                                           #:2762
     Menu                                                                                          (/nationallawjournal/)
                                                                                  POWERED BY LAW.COM (/)                                        promoCode=NL&source=https%3A%
     Search
            Publication (/publications/) Law Topics   (/topics/)   Surveys & Rankings    (/nationallawjournal/rankings/)      Supreme Court Brief (/supremecourtbrief/)
(/nationallawjournal/search/)                                                                                                                                             SUB
                      Legal Newswire   (/legalnewswire/)   Lean Adviser (/lean-adviser/static/lean-adviser/)   All Sections                     PROMOCODE=NL&SOURCE=HTTPS
                                                                                                                               (/nationallawjournal/sitemap/)
                                                                                                                     Trending Stories
                                                                                                                       1       Slideshow: Troutman
                                                                                                                               Designed Its New Atlanta
                                                                                                                               Headquarters for the Future
                                                                                                                               (/dailyreportonline/2018/05/18/slideshow-
                                                                                                                               troutman-designed-its-new-
                                                                                                                               atlanta-headquarters-for-
                                                                                                                               the-future/)
                                                                                                                               DAILY REPORT ONLINE
                                                                                                                               (/DAILYREPORTONLINE/)


                                                                                                                       2       Pass Rate for California's
                                                                                                                               February Bar Exam Sinks to
                                                                                                                               All-Time Low
                                                                                                                               (/therecorder/2018/05/18/pass-
                                                                                                                               rate-for-californias-february-
                                                                                                                               bar-exam-sinks-to-all-time-
                                                                                                                               low/)
                                                                                                                               THE RECORDER (/THERECORDER/)


                                                                                                                       3       Backlash Mounts Against
                                                                                                                               Attorney Whose Racist Rant
                                                                                                                               Went Viral
                                                                                                                               (/americanlawyer/2018/05/17/backlash-
                                                                                                                               mounts-against-attorney-
                                                                                                                               whose-racist-rant-went-
                                                                                                                               viral/)
                                                                                                                               THE AMERICAN LAWYER
                                                                                                                               (/AMERICANLAWYER/)


                                                                                                                       4       Big Law Leader Shares
                                                                                                                               Struggles with Alcoholism,
                                                                                                                               Challenges for Profession
                                                                                                                               (/2018/05/18/big-law-leader-
                                                                                                                               shares-struggles-with-
                                                                                                                               alcoholism-challenges-for-
                                                                                                                               profession/)
                                                                                                                               LAW.COM
                                                                                                                               (HTTPS://WWW.LAW.COM/)


                                                                                                                       5       $1,745 Hourly Rate in the
                                                                                                                               Toys R Us Bankruptcy
                                                                                                                               Sparks Debate
                                                                                                                               (/newyorklawjournal/2018/05/18/hourly-
                                                                                                                               rate-gap-widens-as-top-
                                                                                                                               billers-leave-others-behind-
                                                                                                                               389-31337/)
                                                                                                                               NEW YORK LAW JOURNAL
                                                                                                                               (/NEWYORKLAWJOURNAL/)




                                                                                                                               LEAN ADVISER LEGAL (/LEAN-
                                                                                                                              ADVISER/STATIC/LEAN-ADVISER/)

                                                                                                                                Think Lean Daily
                                                                                                                                    Message
                                                                                                                              " Surely, says the skeptic,
                                                                                                                                 if you bedevil legal
                                                                                                                                practice with a host of
                                                                                                                              techniques lifted from the
https://www.law.com/nationallawjournal/2018/05/17/hourly-rate-gap-widens-as-top-billers-leave-others-behind/                                                              6/9
5/21/2018                         Hourly Rate Gap
              Case 5:17-cv-01680-JGB-KK           Widens as Top
                                              Document          Billers Leave
                                                            121-21            Others
                                                                          Filed      Behind | National
                                                                                  11/27/19        Page Law7Journal
                                                                                                             of 9 Page ID
                                                           #:2763                            world of manufacturing
     Menu                                                                                           (/nationallawjournal/)
                                                                                                                                you'll just complicate a
                                                                                   POWERED BY LAW.COM (/)                                     promoCode=NL&source=https%3A%
     Search                                                                                                                      complex process. "
            Publication (/publications/) Law Topics    (/topics/)   Surveys & Rankings    (/nationallawjournal/rankings/)      Supreme Court Brief (/supremecourtbrief/)
(/nationallawjournal/search/)                                                                                                                                              SUB
                                                                                                                                Visit Lean Adviser (/lean-
                                                                                                                                                 PROMOCODE=NL&SOURCE=HTTPS
                       Legal Newswire   (/legalnewswire/)   Lean Adviser (/lean-adviser/static/lean-adviser/)   All Sections    (/nationallawjournal/sitemap/)
                                                                                                                               adviser/static/lean-adviser/)




            Recommended Stories                                                                                       Featured Firms
            Trial Opens Over Lawyer's                                                                                 Law O        ces of Mark E. Salomone
            Death Allegedly Caused by                                                                                 2 OLIVER ST #608
            J&J's Baby Powder                                                                                         BOSTON, MA 02109
                                                                                                                      857-444-6468www.marksalomone.com
            (/2018/05/18/trial-opens-over-
            lawyers-death-allegedly-
            caused-by-jjs-baby-powder/)                                                                               Gary Martin Hays & Associates P.C.
            AMANDA BRONSTAD (/AUTHOR/PROFILE/AMANDA                                                                   235 PEACHTREE ST NE #400
            BRONSTAD/) | MAY 18, 2018                                                                                 ATLANTA, GA 30303
                                                                                                                      800-898-4297www.garymartinhays.com
            The trial against Johnson & Johnson claims an
            attorney’s lifetime use of its baby powder caused her
            to get one of the deadliest forms of cancer.
                                                                                                                      Smith & Hassler
                                                                                                                      225 N LOOP W #525
            Jenner & Block Questions                                                                                  HOUSTON, TX 77008
            Alleged Monitoring of                                                                                     (877) 777-1529www.smithandhassler.com
            Guantánamo Defense Lawyers
            (/2018/05/21/jenner-block-                                                                                                        Presented by BigVoodoo 
            questions-alleged-monitoring-
            of-guantanamo-defense-
            lawyers/)
            MARCIA COYLE (/AUTHOR/PROFILE/MARCIA COYLE/)
            | MAY 21, 2018

            A team from Jenner & Block is ghting attempts by
            the U.S. Justice Department and a military judge to
            force two civilian lawyers to continue to represent the
            alleged bombing mastermind of the USS Cole
            warship after discovering what they contend was
            government monitoring of their attorney-client
            conversations.


            Justices, Divided, Say
            Employment Contracts
            Banning Class Actions Are
            Lawful (/2018/05/21/justices-
            divided-say-employment-
            contracts-banning-class-
            actions-are-lawful/)
            MARCIA COYLE (/AUTHOR/PROFILE/MARCIA COYLE/)
            | TONY MAURO
            (/NATIONALLAWJOURNAL/AUTHOR/PROFILE/TONY
            MAURO/) | MAY 21, 2018

https://www.law.com/nationallawjournal/2018/05/17/hourly-rate-gap-widens-as-top-billers-leave-others-behind/                                                               7/9
5/21/2018    Case 5:17-cv-01680-JGB-KK         Hourly Rate Gap Widens as Top
                                                             Document        Billers Leave
                                                                         121-21            Others
                                                                                       Filed      Behind | National
                                                                                               11/27/19        Page Law8Journal
                                                                                                                          of 9 Page ID
            "The policy may be debatable but the law is clear:          #:2764
     Menu Congress has instructed that arbitration agreements                                      (/nationallawjournal/)
           like those before us must be enforced as written,"                    POWERED BY LAW.COM (/)                                    promoCode=NL&source=https%3A%
     Search
           Justice Neil Gorsuch wrote for the majority. In
             Publication (/publications/) Law Topics (/topics/) Surveys & Rankings (/nationallawjournal/rankings/) Supreme Court Brief (/supremecourtbrief/)
(/nationallawjournal/search/)
           dissent, Justice Ruth Bader Ginsburg called the                                                                                                           SUB
           decision "egregiously    wrong."
                        Legal Newswire                                                                                                     PROMOCODE=NL&SOURCE=HTTPS
                                         (/legalnewswire/) Lean Adviser (/lean-adviser/static/lean-adviser/) All Sections (/nationallawjournal/sitemap/)




                                                                   More from ALM
                                Resources       CLE Center       Legal Compass       Events      Webcasts       LawJobs       Professional Announcements




                 5 Forms to Modernize                                        Introduction to Online                                      Defamation: 10 Guidi
                 Your Attorney-Client                                        Reputation                                                  Principles that Impac
                 Agreements                                                  Management for                                              Image & Reputation
                 (http://nationallawjourna                                   Attorneys & Firms                                           (http://nationallawjou
                 FROM LAWPAY                                                 (http://nationallawjourna                                   FROM THE TASA GROUP, INC.

                 This kit contains ve provisions to                          FROM THE TASA GROUP, INC.                                   Utilize these 10 guiding principles to
                 update your attorney fee agreements,                        Learn the basics of online reputation                       provide insight on how defamation
                 service contracts, or retainer contracts                    management (ORM) for attorneys and                          impacts both reputation and image o
                 to address today’s technology concerns.                     law rms. You’ll discover why ORM is                         the recipient for your defamation ca
                                                                             critical today and strategies to build,
                    Download Now ›                                           monitor and repair your online                                Download Now ›
                    (http://nationallawjournal.tradepub.com/fr                                                                             (http://nationallawjournal.tradepub.c
                                                                             reputation.

                                                                               Download Now ›
                                                                               (http://nationallawjournal.tradepub.com/fr




    ALM Legal Publication Newsletters

    Sign Up Today and Never Miss Another Story.                                                                                                        Subscribe Now

    As part of your digital membership, you can sign up for an unlimited number of a wide range of         (https://store.law.com/registration
    complimentary newsletters. Visit your My Account (https://store.law.com/registration/login.aspx?
                                                                                                                         promoCode=NL)
    promoCode=NL) page to make your selections. Get the timely legal news and critical analysis you cannot
                                                                                                            Privacy Policy (https://www.alm.com/pr
    a ord to miss. Tailored just for you. In your inbox. Every day.
                                                                                                                                                            policy-new/)




                                                                                                    (/nationallawjournal/)


    Publications (/publications) / Law Topics (/topics) / Surveys & Rankings (/nationallawjournal/rankings/) / Supreme Court Brief (/supremecourt
             / Legal Newswire (/legalnewswire/) / Lean Adviser (/lean-adviser/static/lean-adviser/) / All Sections (/nationallawjournal/sitemap/)

               About National Law Journal (/nationallawjournal/static/about-us/) / Contact Us (/nationallawjournal/static/contact-us/) / Site Map (/nationallawjournal/sitemap/)
            / Advertise With Us (http://mediakit.alm.com/) / Place A Classi ed Ad (/nationallawjournal/static/place-a-classi ed) / Customer Care (https://www.alm.com/contact-us/)
                          / Terms of Service (https://www.alm.com/terms-of-use/) / FAQ (https://store.law.com/Registration/myAccount.aspx?promoCode=lc#/Help)
                                                                   / Privacy Policy (https://www.alm.com/privacy-policy-new)




                                                                                                               (/)




https://www.law.com/nationallawjournal/2018/05/17/hourly-rate-gap-widens-as-top-billers-leave-others-behind/                                                                  8/9
5/21/2018  Case 5:17-cv-01680-JGB-KK    Hourly Rate Gap  Widens as Top
                                                     Document            Billers Leave
                                                                    121-21               Others
                                                                                     Filed      Behind | National
                                                                                             11/27/19         Page  Law9Journal
                                                                                                                           of 9 Page ID
        FOLLOW US   (https://www.facebook.com/LawdotcomALM/)       #:2765
                                                                 (https://twitter.com/lawdotcom)     (https://plus.google.com/105568464779205123032/posts)
     Menu                                                                                                (/nationallawjournal/)
                                                 (https://www.linkedin.com/company/25021727/)                                                promoCode=NL&source=https%3A%
                                                                                                    (http://feeds.feedblitz.com/law/legal-news/)
                                                                                   POWERED BY LAW.COM  (/)
     Search
            Publication (/publications/) Law Topics          (/topics/)   Surveys & Rankings   (/nationallawjournal/rankings/)    Supreme Court Brief (/supremecourtbrief/)
(/nationallawjournal/search/)                                                                                                                                                            SUB
            Publications
                       Legal Newswire                Law Topics
                                            (/legalnewswire/)                               Rankings
                                                              Lean Adviser (/lean-adviser/static/lean-adviser/) All Sections              More                      Law.com
                                                                                                                                                    PROMOCODE=NL&SOURCE=HTTPS
                                                                                                                                   (/nationallawjournal/sitemap/)
        The American Lawyer                  Litigation (/topics/litigation/)                 AmLaw 100                             Events (/events/)                    About Us (/static/abou
         (/americanlawyer/)                        Transactional Law             (/americanlawyer/rankings/the-2018-                  Legal Compass                    Contact Us (/static/cont
  Corporate Counsel (/corpcounsel/)           (/topics/transactional-law/)                   am-law-100-1/)             (https://www.alm.com/intelligence/solutions-         Site Map (/sitemap
         National Law Journal             Law Firm Management (/topics/law-                   AmLaw 200                       we-provide/business-of-law-
                                                                                                                                                                               Advertise With Us
        (/nationallawjournal/)                      rm-management/)               (/americanlawyer/rankings/am-law-             solutions/legal-compass/)
                                                                                                                                                                          (http://mediakit.alm.c
                                                                                                  200/)                 Editorial Calendar (/editorial-calendar/)
        New York Law Journal                   Legal Practice Management                                                                                                      Customer Suppor
        (/newyorklawjournal/)            (/topics/legal-practice-management/)                  Global 100                      Brie ngs (/static/brie ngs/)          (https://www.alm.com/co
                                                                                   (/americanlawyer/rankings/global-
        New Jersey Law Journal           Cybersecurity (/topics/cybersecurity/)                                                      Legal Dictionary                           Terms of Service
                                                                                                  100/)
           (/njlawjournal/)                       Intellectual Property                                                       (https://dictionary.law.com/)        (https://www.alm.com/term
                                                                                        National Law Journal 500
     The Recorder (/therecorder/)            (/topics/intellectual-property/)                                             Lawjobs.com (http://lawjobs.com/)                           FAQ
                                                                                 (/nationallawjournal/rankings/the-nlj-
                                                                                                  500/)                          Law Firms (/law- rms/)           (/sites/almsta /2017/10/20/
  More Publications › (/publications/)         More Law Topics › (/topics/)
                                                                                                                         Law Schools (/topics/legal-education/)                asked-questions/
                                                                                          Pro Bono Scorecard
                                                                                (/americanlawyer/rankings/pro-bono/)                                                             Privacy Policy
                                                                                                                                                                   (https://www.alm.com/priv
                                                                                               The A-List
                                                                                                                                                                                     new/)
                                                                                    (/americanlawyer/rankings/a-list)

                                                                                      More Rankings › (/rankings/)




                                                                      Copyright © 2018 ALM Media Properties, LLC. All Rights Reserved.




https://www.law.com/nationallawjournal/2018/05/17/hourly-rate-gap-widens-as-top-billers-leave-others-behind/                                                                               9/9
